Citation Nr: 1235805	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-01 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for anemia, to include as secondary to gynecological disorders and/or a hysterectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active military service from August 1982 to June 1986. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision issued in April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Relevant to the appellant's claim of entitlement to service connection for anemia, the Board observes that the RO originally adjudicated the issue as entitlement to service connection for sickle cell anemia.  However, the record reflects that the appellant has also been diagnosed with microcytic microchromic anemia and microcytic hypochromic anemia.  In this regard, the Board observes that, while anemia may be resolved once an iron deficiency is remedied, VA's Schedule for Rating Disabilities acknowledges anemia as a disability.  Specifically, Diagnostic Code 7700 recognizes hypochromic-microcytic and megaloblastic anemia, such as iron deficiency and pernicious anemia, as a disability.  Therefore, the Board has recharacterized the issue as shown on the first page of this decision as entitlement to service connection for anemia so as to include consideration of all currently diagnosed anemia conditions.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009). 

In the appellant's accredited representative's September 2010 Written Brief Presentation, he raised the issues of entitlement to service connection for gynecological disorders and a hysterectomy.  While these issues have been raised by the record, they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

Following a review of the appellant's claim, the Board, in October 2010, issued a Decision/Remand.  In that action, the Board granted service connection for an acquired psychiatric disorder.  The remaining issue, that involving anemia, was returned to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The claim has since been returned to the Board for review.  

Unfortunately, the appeal must once again be REMANDED to the AMC.  VA will notify the appellant if further action is required.


REMAND

As indicated above, in October 2010, the Board remanded the appellant's claim involving entitlement to service connection for anemia, to include as being secondary to gynecological disorders and/or a hysterectomy.  The appellant has contended that her anemia was incurred in or aggravated by in service or, in the alternative, is secondary to gynecological disorders and/or a hysterectomy.  In this regard, she has alleged that she was treated during service for symptoms consistent with sickle cell anemia, but such was not properly diagnosed.  Therefore, the appellant has averred that service connection is warranted for anemia. 

When the Board remanded the claim in October 2010, the Board provided inaccurate and incorrect information in its action.  That is, the Board stated the following:

Additionally, the record reflects that the Veteran currently receives treatment at the Biloxi, Mississippi, and Panama City, Florida, VA facilities.  She has also indicated that she received civilian treatment for anemia during service at Wiley Kasern in Neu Ulm, Germany, in approximately June 1984.  While the RO attempted to obtain such records through the National Personnel Records Center, as they are non-military, they must be requested directly from the facility.  Therefore, the Veteran should be requested to identify any outstanding treatment records and submit any necessary authorizations, to include for Wiley Kasern.  Thereafter, all identified records, to include those from Wiley Kasern and the Biloxi and Panama City VA facilities, dated from December 2005 to the present time, should be obtained for consideration in her appeal. 

In response to the tasking concerning the "obtaining the records from Wiley Kasern," the AMC sent a letter to the appellant asking that she provide additional information concerning the treatment she received from Wiley Kasern.  More specifically, the letter stated the following:

We need additional evidence from you.  Please put your VA file number of the first page of every document you send us.

- You indicated that you received treatment from Wiley Kasern in Neu Ulm, Germany.
- Identify any outstanding treatment records relevant to your anemia.
- Complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider so that we can obtain treatment information.  You may want to obtain and send us the information yourself. . . . 

Unfortunately, the appellant did not respond to the letter.  Nevertheless, after further development occurred, and after the appellant's claim for benefits were denied, the AMC issued a Supplemental Statement of the Case (SSOC).  This occurred in May 2012.  In the SSOC, the AMC noted the following:

We asked you to sign and return forms so that we could order various records, including your off post treatment in Germany, but we did not receive those signed forms.

"Wiley Kasern" is not a person.  He is not a medical care provider.  Although the RO, in its original request for records suggested that "Wiley Kasern" was an individual who provided health care to individuals stationed in the Occupied Zone of West Germany (West Germany), that is not the case.  "Wiley Kasern" is the Wiley Kaserne or Wiley Barracks at Neu Ulm, West Germany.  In other words, the Wiley Kaserne is a military installation or place.  Yet, when the Board, along with the AMC, previously indicated in the Board Decision/Remand, the letter referenced above, and the SSOC that "Wiley Kasern" was a person and not a place, all parties were inaccurate.  Moreover, all participants provided to the appellant information that was misleading and incorrect when it referred to "Wiley Kasern" as a person.  

During World War II, Neu Ulm had a military base that was named the "Rheinhardt Kaserne" or Rheinhardt Barracks along with the Fliegerhorst and Ludendorff Kasernes.  This base was used for a Panzier-Pioneer unit until 1945 when it became a displaced persons center.  The United States Army commandeered the area and it was renamed the "Wiley Kaserne" or Wiley Barracks.  While under US Army Europe Command, the location was mainly an artillery locale and then a Pershing missile center.  When the appellant was stationed in Neu Ulm, she would have received medical treatment either at the US Army Hospital Clinic at Neu Ulm or at the "Frauenklinik" in New Ulm.  See Service Medical Treatment Record, June 18, 1984.  

Because the VA has not referred to the medical treatment records, which should be under the control of the Department of Defense (to include the National Personnel Records Center) or the National Archives, in the proper manner, and because the VA (and the Board) is mandated to assist the appellant in obtaining records under government control, the Board must remand the claim to the AMC so that another attempt to obtain the records in question may occur.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(1) (2011).  If the VA is unable to obtain those records, it must notify the appellant that it has not been able to attain those records so that the appellant may obtain and provide them on his or her own. 

Accordingly, the case is REMANDED to the AMC for the following action:

1.  The AMC should send to the appellant an appropriate notice and assistance letter in compliance with current, controlling legal guidance.  Any responses thereto should be associated with the appellant's claims file.

2.  The AMC should contact the National Personnel Records Center (NPRC) and the National Archives and Records Administration (NARA) and request that each agency attempt to obtain copies of the appellant's service medical treatment records for the appellant that may have been located at the Wiley Kaserne New Ulm Army Base, for the time period extending from January 1984 to July 1984.  It should be noted that the records in question should reference any type of treatment the appellant received for a obstetric and gynecological complaints.  The AMC should specifically inform NPRC and NARA that the appellant may have received treatment via the "Frauenklinik" in Neu Elm, or the "Frauenklinik" associated with the United States Army Hospital Clinic Neu Elm, or that her obstetric and gynecological records may have been stored at the Augsburg Army Hospital or Medical Center.  The NPRC and NARA should and that the hospital and clinic treatment records from these facilities be searched for any records (hospitalization, prescription logs, x-ray film reports) pertaining to the appellant.  If any of the requested records were "retired" and placed into long-term storage under the control of either the NPRC or the National Archives, the AMC should request from the appropriate agency that those records be activated, copies made, and sent to the AMC.  If such records are unavailable, the AMC should certify the reason for such unavailability.  If such records have been destroyed, this should also be noted in the record. 

All records and other relevant information are to be made part of the claims folder.  If the records cannot be obtained, this should be noted in the claims folder.  If any of the above records cannot be obtained and the VA does have affirmative evidence that they do not exist, then the AMC should inform the appellant of the records that the VA was unable to obtain, including what efforts were made to obtain them.  Also the AMC should inform the appellant that VA will proceed to decide her appeal without these records unless she is able to submit them pursuant to 38 C.F.R. § 3.159(e) (2011).  The AMC should allow an appropriate period of time within which to respond. 

3.  If and only if the appellant's possibly missing records are obtained, the AMC should schedule the appellant for a VA examination to determine the nature and etiology of her anemia.  All appropriate tests and studies should be conducted and all clinical findings should be reported in detail.  Prior to the examination, the claims file should be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the examiner's report. 

Again, if and only if the appellant's medical records accomplished during her service in West Germany are obtained, the examiner should answer the following questions: 

(a)  Does the appellant have sickle cell trait?  If so, identify any residuals related to this condition. 

(b)  If sickle cell trait is present, does it constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)? 

(c)  If the appellant's sickle cell trait is considered a defect, was there any superimposed disease or injury in connection with the congenital defect?  If so, is it at least as likely as not that the identified superimposed disease or injury is related to the Veteran's period of active service? 

(d)  If the examiner finds that the appellant's sickle cell trait is a disease, is at least as likely as not that there was an increase in the underlying pathology during service, i.e., was aggravated during service?  More specifically, do the service medical treatment records produced during the appellant's assignment to the US Army installation in New Ulm, West Germany, suggest that the sickle cell trait first manifest itself at that time, and if so, was there a triggering agent or catalyst for that manifestation?

(e)  Does the appellant now suffer from sickle cell anemia?  If so, identify any residuals related to this condition. 

(f)  If sickle cell anemia is present, does it constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)? 

(g)  If the appellant's sickle cell anemia is considered a defect, was there any superimposed disease or injury in connection with the congenital defect?  If so, is it at least as likely as not that the identified superimposed disease or injury is related to the appellant's period of active service? 

(h)  If the examiner finds that the appellant's sickle cell anemia is a disease, is at least as likely as not that there was an increase in the underlying pathology during service, i.e., was aggravated during service? 

(i)  For any diagnosis of anemia other than sickle cell anemia, i.e., microcytic microchromic anemia, and/or microcytic hypochromic anemia, the examiner should offer an opinion as to whether it is at least as likely as not that such is casually related to any incident of service? 

(j)  For any diagnosis of anemia, is it at least as likely as not that such is caused or aggravated, i.e., worsened beyond the natural progression, by gynecological disorders and/or a hysterectomy? 

In offering any opinion, the examiner must consider the full record, to include the appellant's lay statements regarding the incurrence of her anemia, and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the appropriate examiner concludes that the appellant's claimed disorder is not service-related, the examiner must explain in detail the reasoning behind this determination.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

4.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report (if accomplished).  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the appropriate (incomplete) report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

5.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and her accredited representative should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

